In a child protective proceeding pursuant to Family Court Act *609article 10, the mother appeals from an order of the Family Court, Kings County (Olshansky, J.), dated January 27, 2010, which denied, without a hearing, her motion pursuant to Family Court Act § 1061 to modify an order of disposition of the same court dated July 16, 2009.
Ordered that the order dated January 27, 2010, is reversed, on the law and in the exercise of discretion, without costs or disbursements, and the matter is remitted to the Family Court, Kings County for further proceedings in accordance herewith.
Under the circumstances of this case, the Family Court should have held a hearing on the mother’s motion pursuant to Family Court Act § 1061 to modify the order of disposition (see Matter of Angelina AA., 222 AD2d 967, 969 [1995]). Accordingly, the matter must be remitted to the Family Court, Kings County, to conduct a hearing. We take no position as to whether the mother’s request to modify the dispositional order to an order suspending judgment pursuant to Family Court Act § 1052 (a) (i) should be granted. Mastro, J.P., Rivera, Austin and Roman, JJ., concur.